Title: James Neelly to Thomas Jefferson, 18 October 1809
From: Neelly, James
To: Jefferson, Thomas


          
            sir,  Nashville Tennessee 18th Octr 1809
              It is with extreme pain that I have to inform you of the death of His Excellency Meriwether Lewis, Governor of upper Louisiana who died on the Morning of the 11th Instant and I am Sorry to Say by Suicide;
            I arrived at the Chickasaw Bluffs on or about the 18th of September, where I found the Governor (who had reached there two days before me from St Louis) Very in Very bad health—It appears that his first intention was to go around by Water to the City of Washington; but his thinking a War with England probable, & that his Valuable papers might be in dainger of falling into the hands of the British, he was thereby induced to Change his route, and to come through the Chickasaw nation by land; I furnished him with a horse to pack his trunks &c on, and a man to attend to them; having recovered his health in Some digree at the Chickasaw Bluffs, we Set out together. And on our arrival at the Chickasaw nation I discovered that he appeared at times deranged in mind, we rested there two days & came on.  one days Journey after crossing Tennessee River & where we encamped we lost two of our horses, I remained behind to hunt them & the Governor proceeded on, with a promise to wait for me at the first houses he Came to that was inhabited by White people; he reached the house of a Mr Grinder about Sun Set, the man of the house being from home, and no person there but a woman who discovering the governor to be deranged gave him up the house & slept herself in one near it, his Servant and mine Slept in the Stable loft some distance from the other houses, the woman reports that about three OClock She heard two pistols fire off in the Governors Room: the Servants being awakined by her, came in but too late to save him.  he had shot himself in the head with one pistol & a little below the Breast with the other—when his Servant came in he Says; I have done the business my good Servant give me Some water. he gave him water, he Survived but a short time, I came up Some time after, & had him as decently Buried as I could in that place—if there is any thing wished by his friends to be done to his grave I will attend to their Instructions,
            I have got in my possession his two trunks of papers (amongst which is said to be his travels to the pacific Ocean) and probably some Vouchers for expenditures of Public Money for a Bill which he Said had been protested by the Secy of war; and of which act to his death, he repeatedly complained. I have also in my Care his Rifle, Silver watch, Brace of Pistols, dirk & tomahawk: one of the Governors horses was lost in the wilderness which I will endeavour to regain, the other I have Sent on by his Servant who expressed a desire to go to the governors mothers & to Monticello: I have furnished him with fifteen Dollars to Defray his expences to Charlottsville; Some days preveous to the Governors death he requested of me in Case any Accident happened to him, to Send his trunks with the papers therein to the President, but I think it Very probable he meant to You—I wish to be informed what arrangements may be considered best in Sending on his trunks &c—I have the honor to be
            With Great respect Yr Ob SertJames NeellyU.S. agent to the Chickasaw nation
          
          
            the governor left two of his trunks at the Chickasaw Bluffs in the Care of Capt Gilbert C. Russell. Commanding officer, & was to write to him from Nashville what to do with them.
          
        